Covenant, that a tract of land should be of a certain quality, and to execute a deed, which had been done some time since, but the bond or covenant retained. The declaration for breach stated that the land was not of the value covenanted.
The question with the Court and jury was whether the value of the land should be estimated at the time of the conveyance in this case or covenant broken, or at the time of rendering the verdict.
said, he had understood the practice in the State was to assess the damages in such cases according to the value at the time of the verdict, but he much doubted whether such practice was legal or not.